Title: To James Madison from Daniel Clark, 28 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


28 November 1803, New Orleans. “Herewith I forward Copies of my Letters of the 17th. 21. 22. 23. 24. & 25th. Inst. to Governor Claiborne with Copies of his of the 14th. 17. 18th. & 22nd. to me forming the whole of the Correspondence that has taken place between us since my last to you, and you will perceive by them the pleasing prospect that now presents itself; but it will be well to bear in Mind that the Spanish Authorities here have no knowledge of the Protest of the Spanish Minister and that I have adopted the expedient mentioned in my Letter of the 23rd. to Governor Claiborne to prevent their obtaining any information of it.
“Your Letter of the 31st. ulto. got to hand on the 22nd. Inst. as well as that of the 12 ulto. by Monsr. Landais who arrived late on the 25th. at night, and his arrival has freed me from a load of anxiety as I was fearful that the Prefect might precipitate Measures, and not being provided with the original Orders might therefore be exposed to a refusal which would occasion a great deal of trouble. He communicated to me his intentions of taking possession with the Militia and placing Guards immediately over the secretary’s Office and other public Places, as well as his resolution of calling some individuals in authority to account for the administration of public funds committed to their Charge, and knowing how much he has smarted, what humiliatio⟨n⟩ he has been exposed to, and the violent Measures he was capable of, if once irritated, I spared no pains to combat his resolutions and succeeded so far as to induce him to delay putting his intentions into Execution until either Monsr Landais arrived with his Powers or the American Commissioners were ready to support him. The arrival of Genl. Wilkinson here, and the Plan concerted between them gives me every reason to hope for a successful issue to this Business.
“The General remained here but 24 hours and took his rout across Lake Pontchartrain, that he might arrive with more expedition at Fort Adams where he expects to meet Governor Claiborne and I presume they will immediately embark with the Forces that may be ready.
“The different aspect of affairs from what they bore but a very few days prior to his arrival induced the General to write to Governor Claiborne that the Service of the Militia of the Mississippi Territory would not be necessary, and I am well pleased (independent of every other consideration) that the Expenc⟨e⟩ attending their march will be saved to the public.
“A Meeting is to take place in the course of the forenoon at Government House between the Spanish and French Commissioners to afford Monsr Laussat the opportunity of exhibiting his Powers and being recognized, the result of which I shall advise you of.
“The nearer the Crisis approaches the more I shall be on the watch and attentive to every symptom that may manifest itself, of which I shall give the Commissioners & yourself the earliest intelligence.
“I am highly flattered by the approbation which the President has been pleased to bestow on the details forwarded in answer to his Queries, and entreat you will make my respectful acknowledgements therefor, I regret my inability to render such further Services as I wished, but such as are within the Compass of my exertions you can always command. I feel grateful for the expression of your thanks for my Conduct & will more than ever make it my endeavor to merit them.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC 3 pp.; docketed by Wagner as received 19 Dec.; printed in Carter, Territorial Papers, Orleans, 9:112–14. For enclosures, see nn. 1 and 2.



   
   The enclosures (printed ibid., 9:114–23) are copies of Clark to Claiborne, 17 Nov. (2 pp.), 21 Nov. (4 pp.), 22 Nov. (10 pp.), 23 Nov. (7 pp.), 24 Nov. (3 pp.), and 25 Nov. 1803 “10 oClock at night” (2 pp.), in which Clark advised Claiborne to bring a large number of troops with him in order to forestall any difficulties, informed Claiborne of discussions he had held with the local authorities concerning the transfer of the territory, and mentioned that Laussat had delayed the transfer from Spain to France to allow the courier carrying the originals of his powers time to arrive at New Orleans.



   
   The enclosures (7 pp.; docketed by Wagner as received in Clark’s 28 Nov. 1803 dispatch) are copies of Claiborne to Clark, 14 Nov. (see Claiborne to JM, 18 Nov. 1803 [first letter], n. 3), 17 Nov. (see Claiborne to JM, 18 Nov. 1803 [first letter], n. 2), and 18 Nov. 1803 (see Claiborne to JM, 18 Nov. 1803 [second letter], n. 2), Claiborne’s first letter of 22 Nov. 1803 to Clark (printed ibid., 9:116), and Claiborne’s second letter of 22 Nov. 1803 to Clark (printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:296–97), in which Claiborne acknowledged receipt of Clark’s letters and requested detailed information about conditions at New Orleans.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:592–93.



   
   Ibid., 5:510.



   
   Pierre Landais left Baltimore on 13 Oct. 1803 with the official documents authorizing Laussat to receive and transfer the province (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 83, 91).


